Citation Nr: 9911625	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-43 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to June 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Roanoke, 
Virginia.  The RO denied entitlement to service connection 
for depression and determined that entitlement to an 
increased evaluation for the service connected low back 
disability was not established.  The veteran filed a timely 
notice of disagreement and perfected a substantive appeal.

By rating action dated in August 1996, the RO confirmed the 
20 percent evaluation for the service connected back 
disability.  By rating action dated in June 1997, the RO 
proposed a reduction to 10 percent for the service connected 
back disability, which was said to have improved.  
Thereafter, by rating action dated in August 1997, the RO 
decreased the veteran's service connected back disability to 
10 percent effective as of November 1, 1997. 


REMAND

Received in October 1998, was a private medical record dated 
in November 1998.  At that time the physician rendered an 
opinion that the veteran suffers from depression which he 
believed could be directly related to his back problems which 
caused him pain.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a veteran's non-
service connected condition is proximately due to, or the 
result of a service connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439, 
448 (1995).  As such, the Board is of the opinion that a 
contemporaneous and thorough VA examination is warranted.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

Additionally, the veteran asserts that his service connected 
back disability is more severe than reflected by his current 
evaluation.  Initially, the Board finds that the veteran's 
claim for an increased evaluation for his service connected 
back disability is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991);  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Pursuant to 
38 U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claim.

In his hearing before the Board sitting at Washington, D.C. 
in October 1998, the veteran testified that he was wearing a 
back brace during his examination and that he continued to 
wear such as a result of his back disability, but that the 
examiner incorrectly indicated that he did not wear a back 
brace.  Additionally, the veteran also indicated that he had 
radiating pain from his right hip down to his right knee.  He 
also stated that he experienced pain, tingling and numbness 
throughout his right lower extremities.  The veteran also 
noted that he had been forced into Civil Service disability 
retirement as a result of his back disability.

In DeLuca v. Brown, 8 Vet.App. 202, 205 (1995), the Court 
held that it is improper to assign a particular disability 
rating where the examination merely recorded the veteran's 
range of motion at the time without considering his 
functional loss on use due to flare-ups.  See also Schafrath 
v. Derwinski, 1 Vet.App. 589, 592-93 (1991).  In addition, 
the Court stated that 38 C.F.R. § 4.45 (1998) applies to 
evaluating injuries of the joints and that an examination 
should consider the degree of additional range-of-motion loss 
due to pain, weakened movement, excess fatigability and 
incoordination.  DeLuca, 8 Vet.App. at 207.

The evidence reflects that the veteran was hospitalized at a 
VA medical facility in June 1996 wherein an L4-S1 
decompression posterior lumbar interbody fusion and posterior 
lateral fusion was performed.   The veteran underwent a VA 
compensation examination in April 1997.  At that time the 
examiner indicated that the veteran had been encouraged by 
his orthopedist to avoid exercise, bending, and heavy 
lifting.  In view of the proximity of the most recent VA 
examination in relation to the back surgery in order to 
comply with Deluca, the Board is of the opinion that another 
VA examination is required.

Accordingly, the case is REMANDED to the RO for the following 
development:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment of his depression and 
back disability.  The RO should also 
notify the veteran that he may submit 
additional evidence and argument in 
support of his claim.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should obtain the records from 
the appropriate source regarding the 
veteran's disability retirement from 
Civil Service.

3.  A VA examination should be conducted 
by a neurologist in order to determine 
the severity of the veteran's service 
connected back disability.  In addition 
to an electromyogram and nerve conduction 
studies, any additional testing or 
specialized examinations deemed necessary 
should be performed.  It is requested 
that the examiner conduct range of motion 
testing and include what is considered in 
degrees to be the normal range of motion 
of the lumbosacral spine.  It is further 
requested that the examiner report on the 
absence or presence (to include severity 
and frequency) of any symptoms compatible 
with sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc. 

The examiner should also evaluate any 
functional loss due to pain and weakness, 
and should document all objective 
evidence of those symptoms, such as 
visible manifestation of pain on 
movement.  In addition, the examiner 
should provide an opinion as to the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use, and 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should also 
offer an opinion as to the impact the 
veteran's back disability has on his 
employability.  A complete rationale for 
any opinion expressed should be included 
in the examination report. 

4.  The veteran should be scheduled for a 
VA examination to be conducted by 
psychiatrist in order to determine the 
etiology, nature, and severity of any 
psychiatric illness, to include 
depression.  The examiner must be 
provided with the veteran's claims folder 
and should review the veteran's medical 
history prior to conducting the 
examination.  All testing and any 
specialized examinations deemed necessary 
should be performed. 

Following the examination, and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
least as likely as not that the veteran's 
psychiatric disorder is causally related 
to or aggravated by the service connected 
back disability. .  Allen v. Brown, 7 
Vet.App. 439, 448 (1995).  If aggravated, 
it is requested that the examiner, to the 
extent possible, identify the degree of 
aggravation.  A complete rational for any 
opinion expressed should be included in 
the examination report.

5.  Thereafter, the issues on appeal 
should be reviewed by the RO, to include 
consideration of Allen and 38 C.F.R. 
§§ 4.40 and 4.45 (1998).  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









